JOHNSON, Judge,
dissenting:
In this case we are asked the difficult question of whether a retarded mother’s parental rights should be terminated, where the children had been removed from her home and placed in foster care, but where the evidence establishes that a strong parent/child bond has developed between the children and the natural mother (Mother) over the ensuing years and where the foster parents want to adopt the children. The majority affirms the decree to terminate. Based upon what I find to be the grossly insufficient record, I must dissent.
Mother is mildly retarded; she has a high school diploma from the Mon Valley School for Exceptional Children. Because she was unable to care for her sons, they were *150adjudicated dependent and were placed in a foster home. The majority is correct that the court must, following the finding of Mother’s permanent incapacity, enter into a separate determination of whether termination is in the children’s best interests. No party in this case advocates sending the children back into Mother’s primary care. The children are doing well in the present situation. The real issue is whether the benefits of change in legal status from foster care to adoption, weighed against the harm of taking Mother out of the children’s lives, will serve the best interests of the children. Although the record contains evidence to support a finding of the statutory requisite that Mother probably will never be able to provide for her children’s needs, the record is devoid of evidence addressing the effect upon the children of cutting off the undisputed beneficial relationship with Mother. Therefore, I would determine that the trial court’s decision to terminate is not supported by competent evidence. In re Adoption of J.J., 511 Pa. 590, 593-594, 515 A.2d 883, 885-886. I would vacate the order of termination and remand for a hearing in which this issue could be thoroughly explored.
The statutory basis for termination in this case is:
§ 2511. Grounds for involuntary termination
(a) General rule.— The rights of a parent in regard to a child may be terminated after a petition filed on any of the following grounds:
(5) The child has been removed from the care of the parent by the court or under a voluntary agreement with an agency for a period of at least six months, the conditions which led to the removal or placement of the child continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the services or assistance reasonably available to the parent are not likely to remedy the conditions which led to the removal or placement of the child within a reasonable period of time and termination of the *151parental rights would best serve the needs and welfare of the child.
(b) Other considerations.—The court in terminating the rights of a parent shall give primary consideration to the needs and welfare of the child.
23 Pa.C.S. § 2511 (emphasis supplied). Section 2511(b) requires that investigation into any and all section 2511(a) grounds for termination be a two-step process. In determining whether the grounds for 2511(a)(5) are met, the court must determine: 1) removal from parental care for at least six months, 2) continued existence of conditions that led to the removal, 3) a finding that the parents cannot or will not remedy these conditions within a reasonable period of time, and 4) a finding that services available are not likely to bring about the remedy of the conditions. In re P.A.B., 391 Pa.Super. 79, 85, 570 A.2d 522, 525 (1990), petition for allowance of appeal filed 81 M.Alloc.Dkt. 90 (April 7, 1990).
If these preliminary factors exist, then a court proceeds to the second stage of analysis, whether, given the factual situation with which it is presented, termination will serve the needs and welfare of the child. This second step is not a mere formality following from existence of the four factors in part one; it is a discrete consideration. In re Adoption of B.J.R., 397 Pa.Super. 11, 13-15, 579 A.2d 906, 907-908 (1990); In re P.A.B., 391 Pa.Super. at 85, 570 A.2d at 525; In the Interest of Coast, 385 Pa.Super. 450, 561 A.2d 762 (1988), appeal denied 525 Pa. 593, 575 A.2d 560 (1990). If 2511(a)(5) is the pleaded ground, then the “needs and welfare” consideration receives double consideration, once in the first stage of finding the statutory requisites, because it is listed as a statutory factor in 2511(a)(5), and again when the court reaches the 2511(b) stage of analysis. This is fitting, because a § 2511(a)(5) situation is one in which the same agency that has already removed the child from the natural parent’s home and has assumed an active *152role in care for the child and in supervising visitation with the natural parent seeks to terminate the natural parent’s rights.
Not only is this second step a separate consideration, but it is one that often weighs against termination, rather than for it. In the Interest of Coast, In re P.A.B. It is significant that the legislature said that parental rights “may,” not “must” be terminated on any of the five grounds enumerated in 2511(a). This “may” is to be read with 2511(b), which, in the statute's context, clearly applies to all five grounds for termination, and which requires that the court “give primary consideration to the needs and welfare of the child.” A fair reading of the statute’s plain meaning yields that, if a parent is incapable of caring for the child, then a court may terminate a natural parent’s rights if no other factor counterweighs against termination, but a court is not compelled to terminate in any case.
In re P.A.B. established that where it was necessary to remove children from mentally disabled parents’ homes to provide the children with necessary care, termination may nevertheless not serve the child’s needs and welfare when an essential countervailing factor exists, specifically a bond with the natural parent. We emphasized that the unique and irreplaceable nature of the natural parent/child bond can become a compelling reason not to terminate. See also In re Coast, Beck, J. concurring. In In re P.A.B. there was no adoption pending. We held that termination was not warranted because it would remove from the children the irreplaceable bond with the natural parents with nothing to replace it.
In both this case and in In re P.A.B. the parent/child bond is a material factor. Unlike In re P.A.B., the foster parents want to adopt in this case. I cannot agree that the presence of adoptive parents alone allows us to disregard the parent/child bond where no evidence was given on the possible impact of termination of the parent/child relationship upon the children’s well-being. I believe that, in order to keep the children’s needs and welfare as the focal point, *153it must be recognized that termination is a drastic measure. Termination “does more than disrupt a parent/child relationship; it totally destroys it. ‘The termination of parental rights ... means that the child is dead so far as the parent is concerned.’ ” In re Adoption of Michael J. C., 326 Pa.Super. 143, 473 A.2d 1021, 1026 (1984), rev’d on other grounds, 506 Pa. 517, 486 A.2d 371 (1984), citing William L. The reverse is also true; the parent is dead as far as the child is concerned.
It seems to me that the trial court should look into the effect of the destruction of this relationship if it is going to determine what the children’s best interests are. Accordingly, I find no basis, either in the statute or in caselaw, for The majority’s conclusion that, “once a parent is adjudged incompetent under 2511(a) whereby family unity cannot be preserved, but where adoption is imminent, then there is no need to ascertain whether a beneficial bonding exists as between the natural parent and the children, nor whether additional factors counsel that continuing the relationship might otherwise serve the needs and welfare of the child.” The majority’s Opinion at 146-147.
The majority would hold that as a matter of law, where adoption is assured, termination of an incompetent parent’s rights conforms with the needs and welfare of the child. It suggests that entirely discounting the admittedly beneficial parent/child bond is compelled by the statute and that we must “leave it to our legislature to consider the propriety of this result.” Opinion at 149. To the contrary, I would decide that the statute does not compel this result:
If the language of the statute creates ambiguity in how it is to be applied to mentally impaired parents, then it is up to the legislature to clarify its application. Our responsibility as an appellate court is to consider the consequences, both legal and practical, of our interpretation. 1 Pa.C.S. § 1921(c)(6). Our underlying concern as we consider this case should be whether an application of 2511(a)(5) that permits termination of the rights of parents who love their children [and whom the children love] *154simply because the parents are retarded is consistent with the legislative intent. We conclude that the language of the statute does not require this interpretation.
In re P.A.B., 391 Pa.Super. at 85-86, 570 A.2d at 525.
The majority’s conclusion is premised upon its reading of In re William L., All Pa. 322, 383 A.2d 1228 (1978), cert. denied sub nom. Beatty v. Lycoming County Children’s Services, 439 U.S. 880, 99 S.Ct. 216, 58 L.Ed.2d 192 (1978), a reading with which I cannot agree. The majority reads William L. to hold that a finding of incurable incapacity of a mentally disabled parent is alone sufficient to require termination. To the contrary, I would conclude that In re William L. supports a remand for development of the record in this case.
The William L. court decided that the precursor termination statute to 23 Pa.C.S. § 2511, 1 P.S. § 311(2), did not violate parents’ due process rights by allowing termination when a natural parent’s incapacity, through no fault of the parent, causes the child to be without essential parental care. The court explained that the state has an affirmative duty to protect minor children which overrides the constitutional restraint on state interference in family matters; therefore, this restraint cannot compel the courts to protect parental rights at the expense of ignoring the rights and needs of children. In re William L., All Pa. at 337, 383 A.2d at 1236. The comment to the new statute incorporated this idea, stating that inquiry should focus on the welfare of the child rather than on the fault of the parent. 23 Pa.C.S. § 2511, Comment—1970.
However, William L.’s holding that the parent need not be at fault before his rights may be terminated does not mean that a finding of a parent’s incapacity alone warrants termination as a matter of law. The William L. court demonstrated the contrary by proceeding beyond the incapacity issue and conducting a thorough analysis of an adequate record to ascertain all factors that would bear upon the children’s welfare. As we recounted in In re P.A.B.:
*155The court considered whether the retardation prevented the mother from properly caring for her sons and by reviewing the evidence concluded that it did. However, it did not accept this conclusion as alone sufficient to meet the terms of the statute. The court found it necessary to carry its analysis one step further to discover whether, as a result of the parent’s inability to provide care:
[T]he parent-child relationship is substantially “weakened by long separation” and cannot be re-established.
William L, 477 Pa. at 350, 383 A.2d at 1242.
In re P.A.B., 391 Pa.Super. at 87, 570 A.2d at 526. Nothing in William L. suggests that the re-establishment of the relationship must lead to the child returning to the natural parent’s home. The court looked at the value of the relationship alone.
The court recognized two types of “ongoing family relationships” to consider under the second step in the analysis, the relationship with the natural parents, with whom the children no longer lived, and the relationship with the foster parents, with whom the children did live. The court accorded great weight to a potential relationship with the natural parents but found, under the facts before it, that the relationship was weakened by long separation and could not be re-established. Therefore, the court concluded that termination, which would facilitate a future adoption, was necessary:
In such circumstances, the issue is not whether the state should intrude to disrupt an on-going family relationship, but whether the state should seek to preserve in law a relationship which no longer exists in fact, with the result that the child is consigned indefinitely to the limbo of foster care or the impersonal care of institutions.
In re William L., 477 Pa. at 348-349, 383 A.2d at 1241 (emphasis supplied). See also In re Adoption of B.J.R.
In the present case the parent/child relationship exists in fact. Even CYS’ expert documented that Mother played an important role in the boys’ lives. The trial court found this relationship as a fact and the majority agrees. Mother now *156lives with a male friend who seems to contribute to the home’s stability and with whom the children also have a relationship. Significantly, both children testified that they have two mommies and two daddies and that they love both sets of “parents”:
Dr. Piercy [Patricia Piercy, Ph.D., a psychologist testifying for CYS] recalls the children commenting on their parents. She noted on record and in her attached report Erick’s comment that he has “two mommies and daddies,” but that he wanted to live with the mommy who was at the session [the natural mother] and the daddy who was at work—referring to his foster father. Louis referred to his foster parents as “mommy and daddy” and also expressed that he had “another mommy and daddy” whom he referred to as Big Lou and Beth [natural mother and her boyfriend]. At one point in the interview Louis indicated that he wanted to live with Beth and Big Lou, but at another time he stated that he would like to live with Marilyn and Ernie—referring to his foster parents. Louis’s ambivalence surfaced once again when asked his three favorite wishes, noting that one was to live with Beth and Big Lou, another was to live with Marilyn and Ernie, and a third was to live with both of them.
The majority Opinion at 137. This sort of bond between natural parent and child is unique and irreplaceable. It must be considered no matter what ground for termination is being advanced. This analysis would mandate a consideration of the effect of cutting off these boys from their mother and a balancing of this against the benefits that would inure to them through adoption.
I recognize that CYS’ goals for each of its cases is either “return to natural parents” or “adoption.” However, I do not accept the assumption that these are the only alternatives that may serve the child’s needs and welfare, nor do I accept the assumption that, statutorily, a plan proposing a different sort of arrangement is per se against the child’s best interests because it does not plan toward “stability.” *157Change of legal status from foster parenting to adoption may advance an abstract kind of stability while at the same time undermining the children’s needs and welfare. In the present case, I find no evidence in the record supporting why the status quo could not continue.
In In re P.A.B. we held that maintaining such a status quo would best serve the children’s needs and welfare. In the present case, if, after proper inquiry by the court, CYS is unable to establish that removing Mother from the children’s lives would serve the best interests of the children, on the present record I would conclude that maintaining the status quo might serve the children’s best interests more than would any other arrangement, including adoption. In this way, as in In re P.A.B., the children will have the benefit of both relationships. Dr. Piercy testified extensively about bonds with both sets of parents. Not one shred of negative testimony regarding the mother’s effect on the children surfaced. The children are not confused or otherwise negatively affected by ongoing relationships with both sets of parents. Termination/adoption might simplify things for other parties but not for the children.
In my understanding of the Adoption Act, it is insufficient for the party seeking termination of parental rights to produce evidence only on the parents’ incapacity, no matter how voluminous this evidence is. This constitutes only half the case. Under 2511(b), which applies to all grounds for termination, the party seeking termination must also produce evidence demonstrating that termination will serve the needs and welfare of the child. In the present case, as in In re William L., In re P.A.B. and In re Adoption of B.J.R., this means that it must be proved that termination of a parent-child relationship will not adversely affect the children. In each of these prior cases, the record demonstrated that the trial court heard evidence upon and considered the nature and the significance of the parent-child relationship. In the present case, the record is wholly inadequate on this issue. Therefore, I would remand for development of the record. If CYS cannot sustain its burden of proving, by *158clear and convincing evidence, Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) that the effect of cutting the children off from Mother will not be harmful, reversal of the termination order would be warranted.